Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Allowable Subject Matter
Claims 1-3; 5-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
 The art of record did not teach or suggest the taken as a whole and particular the limitations pertaining to:
“ allocate , in the memory, a video frame buffer corresponding to an entire screen of a display; store video data in the video frame buffer; obtain information on a partial region to identify a size of the partial region and a location of the partial region, the partial region being a region of the entire screen of the display on which at least one graphic object corresponding to graphic data is to be displayed; allocate, in the memory, a graphic frame buffer for the graphic data based on the identified size of the partial region in the memory such that a ratio of a size of the graphic frame buffer to a size of the video frame buffer corresponds to a ratio of a size of the partial region to a size of the entire screen of the display, wherein the size of the graphic frame buffer corresponding to the size of the partial region is smaller than the size of the video frame buffer corresponding to the size of the entire screen of the display; control the hardware mixer to access the processed graphic data in the graphic frame buffer and to mix the processed graphic data with the video data by locating the processed graphic data at the partial region based on the identified location of the partial region; and control the display to display the video and the processed graphic data, wherein the graphic data which is being displayed on the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


JEAN Duclos SAINTCYR
Examiner
Art Unit 2425



/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425